EXHIBIT 10(h)

--------------------------------------------------------------------------------

 
THE DOW CHEMICAL COMPANY
1994 EXECUTIVE PERFORMANCE PLAN


As amended and restated on December 10, 2008, effective January 1, 2009.


 
1.
Establishment and Purpose of the Plan:  The Dow Chemical Company 1994 Executive
Performance Plan is hereby established upon the following terms and conditions.
The purpose of the Plan is to recognize and reward on an annual basis the
individual and team performance of Executive Officers of The Dow Chemical
Company toward the overall profitability of the Company.

 
2.             Definitions
 
2.01.       Awardee: An Executive Officer to whom a Performance Award is made.
 
2.02.        Board of Directors: The Board of Directors of the Company.
 
2.03.
Cash: Funds in U.S. dollars or such other currency used as a medium of payment
for an annual Executive Performance Award. Conversion from the U.S. dollar to
other currencies shall be at the intercompany exchange rate in effect at the
time of payment.

 
2.04.
Change in Control: For purposes of this Plan, a “Change of Control” shall be
deemed to have occurred on: (a) the date that any one person, or more than one
person acting as a group acquires, ownership of stock of The Dow Chemical
Company that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
The Dow Chemical Company, (b) the date that a majority of the members of the
Board of Directors of The Dow Chemical Company is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the directors before the date of the appointment or election, (c) the date
that any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of The Dow Chemical
Company possessing 30% or more of the total voting power of the stock of such
corporation, (d) the date that any one person, or more than one person acting as
a group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from The Dow
Chemical Company that has a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of The Dow
Chemical Company immediately before such acquisition or acquisitions, provided
that the following asset transfers shall not result in a Change of
Control:  (i)  a transfer of assets to a stockholder of The Dow Chemical Company
in exchange for or with respect to its stock, (ii)  a transfer to a corporation,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by The Dow Chemical Company, (iii) a transfer to a person, or more
than one person acting as a group, that owns 50% or more of the stock of The Dow
Chemical Company, or  (iv) a transfer to an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii).

 
 
This definition of “Change of Control” is intended to conform to the definition
of a “change in ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” as
defined under Section 409A of the Internal Revenue Code of 1986, as amended, and
any subsequent authority issued pursuant thereto, and no corporate event shall
be considered a Change of Control unless it meets such requirements.

 
2.05.
Commission: The Securities and Exchange Commission.

 
2.06.
Committee: The Compensation Committee of the Board of Directors, or such other
committee designated by the Board of Directors, designated to administer the
Plan under Section 4, which committee shall have at least three members, each of
which shall be a Disinterested Person and an Outside Director.

 
2.07.
Common Stock: The Common Stock of the Company, par value $2.50 per share, or
such other class or kind of shares or other securities as may be applicable
under Section 11.

 
2.08.
Company: The Dow Chemical Company, a Delaware corporation, or any successor to
substantially all its business.

 
2.09.
Elective Deferral: A Performance Award that is designated to be received under
The Dow Chemical Company Elective Deferral Plan (“Elective Deferral Plan”)
instead of immediately in cash.



 
161

--------------------------------------------------------------------------------

 


 
2.10.
Deferred Stock: A Performance Award that is designated to be received in
Deferred Stock is Common Stock received at a time in the future on a date or
dates selected by the Committee. The number of shares of Deferred Stock is
determined by dividing the Performance Award amount by the Fair Market Value of
Common Stock as of a date to be specified by the Compensation Committee or its
delegate, which date must be in the year prior to the year for which the
Performance Award may be earned. Fractional units are paid in Cash. The Awardee
will receive from the Company Dividend Equivalents on shares of Deferred Stock
from the date the Performance Award is granted pursuant to Section 6.03 until
the date the actual shares are issued to the Awardee.

 
2.11.
Disinterested Person: A person described in Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act, or any successor
definition adopted by the Commission.

 
2.12.
Dividend Equivalents: An amount equal to any actual dividend paid by the Company
on one share of Common Stock.

 
2.13.
This paragraph is intentionally left blank.

 
2.14.
Exchange Act: The Securities Exchange Act of 1934, as amended.

 
2.15.
Executive Officer: Any person, who, at the time a Performance Award is granted
pursuant to Section 6.03, is subject to the provisions of Item 402, Regulation
S-K, of the Exchange Act, and the provisions of Section 162(m) of the Internal
Revenue Code.

 
2.16.
Fair Market Value: As applied to a specific date, the closing price of Common
Stock, as reported on the consolidated transaction reporting system for the New
York Stock Exchange issues on such date, or if Common Stock was not traded on
such date, on the next preceding day on which the Common Stock was traded.

 
2.17.
Internal Revenue Code: The Internal Revenue Code of 1986, as amended.

 
2.18.
Negative Discretion: Other factors to be applied by the Committee in determining
the size of the Performance Award if the Performance Goal has been achieved if,
in the Committee's sole judgment, such application is appropriate in order to
act within the best interest of the Company and its stockholders. The Negative
Discretion factors include the Company's performance as measured primarily by
earnings per common share, the achievement of measurable individual performance
objectives established by the Committee and communicated to the Executive
Officer in advance of the period in which the service is to be performed, and
competitive pay practices. In no event shall any discretionary authority granted
to the Committee by the Plan be used to increase the Performance Award above the
Maximum Amount Payable established in Section 6.02 of the Plan.

 
2.19.
Net Income: Net income available for common stockholders as reported in the
Company's audited consolidated financial statements, but not including
extraordinary items, the cumulative effect of accounting changes and the
after-tax amount of any special or restructuring charges reported by Dow Corning
Corporation.

 
2.20.
Outside Director: A person defined in proposed Regulation 1.162-27 (e)(3)
promulgated under the Internal Revenue Code, or any successor definition
adopted.

 
2.21.
Performance Award: An award of Cash, Deferred Cash, Deferred Stock, Dividend
Units or any combination thereof under the Plan.

 
2.22.
Performance Goal: The required performance upon which payment of a Performance
Award is contingent, as described in Section 6 of the Plan. Its accomplishment
must be determinable by a third party with knowledge of the relevant facts.

 
2.23.
Plan: The Dow Chemical Company 1994 Executive Performance Plan herein set forth,
as the same may from time to time be amended.

 
2.24.
Service: The Internal Revenue Service.

 
3.
Eligibility:  Any Executive Officer of the Company as defined herein is eligible
to receive an Award under the Plan.

 
4.  
Plan Administration

 
4.01.
Administrator: The Plan shall be administered by the Committee.



 
162

--------------------------------------------------------------------------------

 


 
4.02.
Administrative Powers: The Committee, or its delegate shall have the full power
to interpret and administer the Plan and full authority to act in selecting the
Executive Officers to whom Performance Awards will be granted, in applying
Negative Discretion pursuant to Section 6.02 of the Plan, in determining the
type and amount of Performance Award to be granted to each such Executive
Officer, the terms and conditions of Performance Awards granted under the Plan
and the terms of agreements which will be entered into with Awardees. The
Committee shall have the power to make regulations for carrying out the Plan and
to make changes in such regulations as they from time to time deem proper. Any
interpretation by the Committee of the terms and provisions of the Plan and the
administration thereof, and all action taken by the Committee, shall be final,
binding and conclusive on the Company, its stockholders, employees, Executive
Officers, their respective legal representatives, successors and assigns and
upon all other persons claiming under or through any of them.

 
4.03.
Limitation on Liability: Members of the Board of Directors and members of the
Committee and their delegates acting under the Plan shall be fully protected in
relying in good faith upon the advice of counsel and shall incur no liability
except for gross negligence or willful misconduct in the performance of their
duties.

 
5.  
Election of the Form of Award: Prior to January 1 of any fiscal year, the
Executive Officer shall select the form of payment for any Performance Award
that may be earned for that fiscal year's service.  The forms of payment
available to Awardees are as follows.  For Awardees who are eligible under the
Elective Deferral Plan, the choices are: cash, or receiving the Award through
the Elective Deferral Plan.  For Awardees who are not eligible for the Elective
Deferral Plan, the choices are: cash, or receiving Deferred Stock.

 
6.  
Performance Goal and Determination of Performance Award

 
6.01.
Performance Goal: In order for any Executive Officer to earn a Performance Award
under the Plan for any given fiscal year, Net Income in excess of U.S. $700
million for that same fiscal year must be achieved. The amount of the maximum
annual Performance Award payable for each Executive Officer (the "Maximum Amount
Payable") is dependent upon the amount of the Company's Net Income for the
subject fiscal year, increasing only in proportion to increases in Net Income.
In no event shall a Performance Award under the Plan be payable to any Executive
Officer in any year in which the Net Income is less than $700 million.

 
6.02.
Maximum Amount Payable: No single individual Performance Award for any single
year shall exceed two­ tenths of one percent (0.2%) of the Company's Net Income
for that same fiscal year. In determining the actual size of any individual
Performance Award, the Committee may reduce the amount of the Performance Award
below the Maximum Amount Payable through the use of Negative Discretion, if in
its sole judgment, such reduction is appropriate. The Committee may not increase
the amount of a Performance Award above the Maximum Amount Payable under the
Plan through the use of positive discretion.

 
6.03.
Determination of Performance Award: Each year, when the Net Income for the prior
fiscal year has been calculated, the Committee shall: (1) determine whether the
Performance Goal for the prior fiscal year has been met and so certify in
writing in the Committee minutes or elsewhere, (2) establish the individual
Maximum Amounts Payable under the terms of the Plan, (3) review each Executive
Officer's performance, (4) apply Negative Discretion as the Committee may deem
appropriate, (5) calculate the amount of each Performance Award to be awarded
that year under the Plan and (6) grant any such Performance Awards. Executive
Officers who leave the employment of the Company during the subject fiscal year
due to normal or early retirement may be paid a pro rata share of the
Performance Award earned through the date of retirement pursuant to the terms of
this Section 6.03 during the time they were Executive Officers, provided they
are not otherwise within the forfeiture provisions of Section 14.

 
7.  
Shares Subject to the Plan:  Subject to adjustment as provided in Section 11,
the total number of shares of Common Stock available under the Plan is 100,000
shares. Shares issued hereunder may consist of authorized and unissued shares or
treasury shares. If any shares subject to any Performance Award granted
hereunder are forfeited or such Performance Award otherwise terminates without
the issuance of such shares or of other consideration in lieu of such shares,
the shares subject to such Performance Award, to the extent of any such
forfeiture or termination, shall again be available for grant under the Plan.

 
8.  
Cash:  The grant of an Award of cash shall be paid to the Awardee between
January 1 and March 15 of the year following the performance year.



 
163

--------------------------------------------------------------------------------

 


 
9.  
Elective Deferral Plan:  The grant of an Award through the Elective Deferral
Plan shall be governed by the terms of the Elective Deferral Plan.

 
10.  
Deferred Stock Rules and Conditions:  The grant of Deferred Stock shall be upon
the following rules and conditions:

 
10.01.
Deferred Stock Agreements: Deferred Stock shall be evidenced by Deferred Stock
agreements. Such agreements shall conform to the requirements of the Plan and
may contain such other provisions (including provisions for the protection of
Deferred Stock in the event of mergers, consolidations, dissolutions and
liquidations affecting either the agreement or the stock issued thereunder) as
the Committee shall deem advisable.

 
10.02.
Crediting of Deferred Stock: Upon determination of the number of shares of
Deferred Stock to be granted to an Awardee, the Committee shall direct that the
same be credited to the Awardee's account on the books of the Company, but that
issuance and delivery of the same shall be deferred until the date or dates
provided in Section 10.04 hereof. Prior to issuance and delivery hereunder, the
Awardee shall have no rights as a stockholder with respect to any shares of
Deferred Stock credited to his or her account.

 
10.03.
Payment of Dividend Equivalents: During the period that shares of Deferred Stock
remain credited to the account of an Awardee and before their issuance and
delivery, the Company shall pay or accrue to the Awardee, on each Common Stock
dividend record date, a sum of cash equal to what would have been received if
the shares of Deferred Stock credited to the account had been owned, subject to
such conditions as the Committee may deem appropriate.  Dividend equivalents
will be paid as specified in the applicable Deferred Stock agreement.

 
10.04.
Delivery: Subject to the terms and conditions described herein, the shares of
Deferred Stock credited to the account of an Awardee shall be issued and
delivered to the Awardee in one or more installments beginning with such date as
the Committee may determine, as specified in the applicable Deferred Stock
agreement.

 
11.  
Adjustments Upon Changes in Capitalization: In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or any other change in the corporate structure of the Company
affecting Common Stock, or a sale by the Company of all or part of its assets,
or any distribution to stockholders other than a normal cash dividend, the Board
of Directors shall make appropriate adjustment in the number and kind of shares
authorized by the Plan and any adjustments to outstanding Awards as it
determines appropriate. No fractional shares of Common Stock shall be issued
pursuant to such adjustment, however, and the Fair Market Value of any
fractional shares resulting from adjustments pursuant to this section shall be
paid in cash to the Awardee.

 
12.  
Effective Date and Termination of the Plan: The Plan shall be effective as of
January 1, 1994, subject to approval by the Company's stockholders. The Plan
shall remain in full force and effect until terminated by the Board of
Directors.

 
13.  
Amendment of the Plan: The Board of Directors shall have the power to amend,
suspend or terminate the Plan at any time except for any amendment requiring
stockholder approval pursuant to the provisions of the Exchange Act or the
Internal Revenue Code.

 
14.  
Forfeiture: Prior to a Performance Award grant pursuant to Section 6.03,
Performance Awards may be forfeited if the Awardee terminates his or her
employment for any reason other than death or retirement. Performance Awards may
also be forfeited if the Committee determines that the Awardee has at any time
engaged in activity harmful to the interest of or in competition with the
Company, its subsidiaries or affiliates, except that the Committee shall have
the authority to provide for the continuation of Performance Awards in whole or
in part whenever in its judgment it shall determine that such continuation is in
the best interests of the Company.  After the Performance Award grant has been
made pursuant to Section 6.03, the award is non-forfeitable.

 
15.  
Non-Assignability: Performance Awards may not be pledged, assigned or
transferred for any reason during the Awardee's lifetime, and any attempt to
pledge, assign or transfer shall be void and the relevant Performance Award
shall be forfeited, other than by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code, or Title I of the Employee Retirement Income Security Act, or the
rules thereunder. The naming of a beneficiary does not constitute a transfer.



 
164

--------------------------------------------------------------------------------

 


 
16.  
Beneficiary Upon Awardee's Death: An Awardee's Performance Award shall be
transferable at his or her death to the beneficiary designated by the Awardee on
forms prescribed by and filed with the Committee, but not including Performance
Awards for which an election has been made to receive Dividend Units. Upon the
death of an Awardee, such beneficiary shall succeed to the rights of the
Awardee. If no such designation of a beneficiary has been made, the Performance
Awards shall succeed to his or her legal representatives and shall be
transferable by will or pursuant to the laws of descent and distribution. No
provision of this Section 16 shall however reduce Performance Goal requirements
of Section 6. Death of the Awardee prior to the end of the performance period
may result in a reduced Performance Award, based upon a pro rata evaluation by
the Committee of the portion of the goal achieved prior to the Awardee's
death.  Payment will occur in the same time and in the same manner as if the
awardee had not died prior to completion of the performance period.

 
17.  
General Provisions

 
17.01.
Nothing contained in the Plan, or in any Performance Award granted pursuant to
the Plan, shall confer upon any Executive Officer any right with respect to
continuance of employment by the Company, a subsidiary or affiliate, nor
interfere in any way with the right of the Company, a subsidiary or affiliate to
terminate the employment of any Executive Officer at any time with or without
assigning any reason therefore, nor confer any right with respect to continuance
as an Executive Officer, member of the Executive Committee or member of the
Board of Directors.

 
17.02.
Appropriate provision may be made for all taxes required to be withheld in
connection with any Performance Award, the maturity thereof and the transfer of
shares of Common Stock with respect to any federal, state or local withholding
taxes whether domestic or foreign. In the case of the payment of Performance
Awards in the form of Common Stock, the Company shall have the right to retain
the number of shares of Common Stock whose Fair Market Value equals the amount
to be withheld or to allow the Awardee to pay the withholding tax in such stock.

 
17.03.
If any day on or before which action under the Plan must be taken falls on a
Saturday, Sunday or legal holiday, such action may be taken on the next
succeeding day not a Saturday, Sunday or legal holiday.

 
17.04.
Without amending the Plan, Performance Awards may be granted to Executive
Officers who are foreign nationals or employed outside the United States or
both, on such terms and conditions different from those specified in the Plan as
may, in the judgment of the Committee, be necessary or desirable to further the
purpose of the Plan or to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of this
Plan as in effect for any other purpose; and the Secretary or any Assistant
Secretary of the Company is authorized to certify the approval of any such
supplements, amendments, restatements or alternative versions as though they
were approved by the shareholders of the Company provided, however, that no such
supplements, amendments, restatements or alternative versions shall (a) increase
the limitations contained in Section 6.02 of this Plan or (b) cause this Plan to
cease to satisfy any conditions of Rule 16b-3 under the Exchange Act or Section
162(m) of the Internal Revenue Code.

 
17.05.
To the extent the U.S. federal laws (such as the Securities Exchange Act of
1934, the Internal Revenue Code of 1986 or the Employee Retirement Income
Security Act of 1974, all as amended) do not otherwise control, the Plan and all
determinations made and actions taken pursuant hereto shall be governed by the
law of Delaware and construed accordingly.

 
17.06.
The Committee may amend any outstanding Performance Awards to the extent it
deems appropriate consistent with the reporting requirements of the Exchange Act
and the Internal Revenue Code. Such amendment may be unilateral by the Company,
except in the case of amendments adverse to the Awardee, in which case the
Awardee's consent is required to any such amendment.

 
17.07.     Notwithstanding any other provision of the Plan to the contrary:
 
 (i) Deferred Stock: Upon the occurrence of a Change in Control, an Awardee's
right to receive the number of shares of Deferred Stock credited to his or her
account shall not be forfeitable under any circumstances, including but not
limited to those circumstances set forth in Section 14 of the Plan. The Company
shall deliver to the Awardee or his or her beneficiary the shares of Deferred
Stock credited to his or her account on the thirtieth day following the
occurrence of a Change in Control. The Committee shall have no discretion or
authority to alter or delay the amount or form of payment of the Awardee's
shares of Deferred Stock.


 
165

--------------------------------------------------------------------------------

 


 
(ii) Elective Deferral: Upon the occurrence of a Change in Control, an Awardee's
rights shall be as described in the Elective Deferral Plan.
 
18.  
Rule 16b-3 Transition: The Plan is intended to comply with and be subject to
Rule 16b-3 of the Exchange Act, as in effect prior to May 1, 1991. The Committee
may at any time elect that the Plan shall be subject to Rule 16b-3 as in effect
on and after May 1, 1991.

 
19.  
Awardees' Rights Unsecured: The right of the Awardee or his or her designated
beneficiary to receive a distribution of Deferred Cash or Deferred Stock
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Awardee nor his or her designated beneficiary shall have any
rights in or against any amount credited to his or her account or any other
specific assets of the Company. All amounts credited to an account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate. An account may
not be encumbered or assigned by an Awardee or any beneficiary.

 
 
 
 
166